Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in the interview with Mr. Mitesh Mehta on 24 March 2021 to amend the claims as following:

In the claims:
1. (Currently amended) A landing assistance method associated with a display device of an aircraft, the display device configured to display a flight and navigation symbology on a display zone, the display zone having a coordinate system, which includes an abscissa axis indicating a yaw angle relative to a zero yaw reference line and an ordinate axis indicating a pitch angle of the aircraft relative to a zero pitch reference line,
wherein the method comprises:
an acquisition step, implemented by an acquisition module, involving acquiring environment data and current flight parameters of the aircraft, at least including an attitude, an altitude, a three-dimensional position and one heading parameter;

a land topography generating step, implemented by a land topography generating module, involving generating a synthetic representation of a land topography of terrain overflown by the aircraft from at least the attitude, the heading, the three-dimensional position and the environment data; and
a transmission step, implemented by a transmission module, involving transmitting a signal to the display device that represents the flight and navigation symbology and the synthetic representation;
wherein the symbology generating step comprises at least one sub step of determining the position of a mock up, implemented by a mock up position determination sub-module, involving determining a display position of a mock-up of the aircraft on the display zone, the position of the mock up determined so that the mock-up is displayed at a predetermined non-zero positive pitch angle relative to a median line of the display zone, wherein the median line is parallel to the abscissa axis,
wherein the land topography generating step comprises a sub step of generating a terrain zone, implemented by a terrain zone generating sub-module, involving generating a terrain zone configured to be displayed at the bottom of the display zone when the aircraft has a first pitch angle that is higher than an upper pitch angle that can be displayed on the display zone, wherein in an absence of the terrain zone generating step, the first pitch angle would cause only sky to be displayed on the display zone without the terrain zone displayed at the bottom of the display; 
in an absence of the sky zone generating step, the second pitch angle would cause only a terrain to be displayed on the display zone without the sky zone displayed at the top of the display.

8. (Currently amended) A landing assistance system associated with a display device of an aircraft, the display device configured to display a flight and navigation symbology on a display zone, the display zone having a coordinate system, which includes an abscissa axis indicating a yaw angle relative to a zero yaw reference line and an ordinate axis indicating a pitch axis of the aircraft relative to a zero pitch reference line,
wherein the system comprises at least:
an acquisition module configured to acquire environment data and current flight parameters of the aircraft, at least including an attitude, an altitude, a three-dimensional position and a heading parameter;
a symbology generating module configured to generate a flight and navigation symbology to be displayed on the display device at least from the current flight parameters;
a land topography generating module configured to generate a synthetic representation of a land topography of terrain overflown by the aircraft from at least the attitude, the heading, the three-dimensional position and the environment data; and

wherein the symbology generating module comprises at least one mock-up position determination sub-module configured to determine a display position of a mock-up of the aircraft on the display zone, the position of the mock up determined so that the mock up is displayed at a predetermined non-zero positive pitch angle relative to a median line of the display zone, the median line being parallel to the abscissa axis,
wherein the land topography generating module is configured to generate a terrain zone, implemented by a terrain zone generating sub-module, involving generating a terrain zone configured to be displayed at the bottom of the display zone when the aircraft has a first pitch angle that is higher than an upper pitch angle that can be displayed on the display zone, wherein in absence of the terrain generating sub-module, the land topography generating module would be configured to display only sky as a function of the first pitch angle without displaying the terrain zone at the bottom of the display 
and the land topography generating module is configured to generate a sky zone, implemented by a sky zone generating sub-module, involving generating a sky zone configured to be displayed at the top of the display zone when the aircraft has a second pitch angle that is lower than a lower pitch angle that can be displayed on the display zone, wherein in absence of the sky zone generating sub-module, the land topography generating module would be configured to display only a terrain as a function of the second pitch angle without displaying the sky zone at the top of the display 


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689